        Case: 1:20-cv-00088-SO Doc #: 1 Filed: 01/15/20 1 of 17. PageID #: 1




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO

SPENCER NEAL,                                 )      CASE NO.:
                                              )
               Plaintiff,                     )      CIVIL RIGHTS
                                              )
       vs.                                    )      COMPLAINT FOR INJUNCTIVE
                                              )      RELIEF AND DAMAGES:
229 ST. CLAIR PARKING LLC,                    )
                                              )      1ST CAUSE OF ACTION:​ For Denial of
               Defendant.                     )      Access by a Public Accommodation in
                                              )      Violation of the Americans with Disability
                                              )      Act of 1990 (“Title III” and “ADA”),
                                              )      42 U.S.C. §§ 12181 ​et seq​.
                                              )

       Plaintiff SPENCER NEAL Complains of Defendant 229 ST. CLAIR PARKING LLC,

and alleges as follows:

INTRODUCTION:

       1.      This is a civil rights action for discrimination against persons with physical

disabilities, of which plaintiff NEAL is a member of, for failure to remove architectural barriers

structural in nature at Defendant’s property, a place of public accommodation, thereby

discriminatorily denying plaintiff access to, the full and equal enjoyment of, opportunity to

participate in, and benefit from, the goods, facilities, services, and accommodations thereof.

NEAL seeks injunctive relief pursuant to the Americans with Disability Act of 1990 (​“​title III”

AND “ADA”), ​et sec.

       2.      NEAL is a person with physical disabilities who, on or about September 30, 2019,

was an invitee, guest, patron, or customer at Defendant’s property, which houses a parking deck,

located at 229 St. Clair Ave. in the City of Cleveland, Ohio. At said time and place, Defendant



COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 1
         Case: 1:20-cv-00088-SO Doc #: 1 Filed: 01/15/20 2 of 17. PageID #: 2




failed to provide proper legal access to the property, which is a public accommodation and/or

public facility. The denial of access was in violation of federal legal requirements, and NEAL

suffered violations of his civil rights to full and equal access and was embarrassed and

humiliated.

JURISDICTION AND VENUE:

        3.      Jurisdiction​: This Court has jurisdiction of this action pursuant to 28 U.S.C.

§1331 for violations of the Americans with Disabilities Act of 1990, 42 U.S.C. §12101, et seq.

        4.      Venue​: Venue is proper in this court pursuant to 28 U.S.C. §1391(b) and is

founded on the facts that the real property which is the subject of this action is located in this

district, in the City of Cleveland, County of Cuyahoga, State of Ohio and that NEAL’s causes of

action arose in this district.

PARTIES:

        5.      NEAL is a “physically handicapped person,” a “physically disabled person,” and

a “person with physical disabilities.” (Hereinafter the terms “physically disabled,” “physically

handicapped” and “person with physical disabilities” are used interchangeably, as these words

have similar or identical common usage and legal meaning.) NEAL is a “person with physical

disabilities,” as defined by all applicable United States laws. NEAL requires the use of a

wheelchair to travel about in public. Consequently, NEAL is a member of that portion of the

public whose rights are protected.

        6. Defendant 229 ST. CLAIR PARKING LLC, an Ohio Limited Liability Company

(alternatively referred to as “Defendant”), is the owner and operator, lessor and/or lessee, or

agent of the owner, lessor and/or lessee, of the building and/or buildings which constitute a

COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 2
        Case: 1:20-cv-00088-SO Doc #: 1 Filed: 01/15/20 3 of 17. PageID #: 3




public facility in and of itself, occupied by a parking deck, a public accommodation, located

at/near 229 St. Clair Ave. in Cleveland, Ohio, and subject to the requirements of the Americans

with Disability Act of 1990 (​“TITLE III” AND “ADA”), 42. U.S.C. §§ 12181 ​et seq.​, and to all

other legal requirements referred to in this complaint.

       7. At all times relevant to this complaint, Defendant is the lessee, or agent of the

lessee, and/or lessor, of said premises, and owns and operates the subject parking deck as a

public facility at/near 229 St. Clair Ave., Cleveland, Ohio. The business, a parking deck, is open

to the general public and conducts business therein. The business operating on said premises is a

public accommodation subject to the requirements of Title III of the Americans with Disability

Act. NEAL does not know the relative responsibilities of the Defendant in the operation of the

facilities herein complained of and will amend this Complaint if there exists a joint venture

and/or common enterprise by any other presently unknown Defendants.

       8. At all times relevant to this complaint, Defendant is the landlords/lessors,

tenants/lessees and the owners and operators of the subject parking deck, a public

accommodation located at/near 229 St. Clair Ave., Cleveland, Ohio. As such, Defendant is

jointly and severally responsible to identify and remove architectural barriers pursuant to Code

of Federal Regulations section 36.201(b), which states in pertinent part:


       § 36.201        General

                       (b) Landlord and tenant responsibilities. Both the landlord
                       who owns the building that houses a place of public
                       accommodation and the tenant who owns or operates the place of
                       public accommodation are public accommodations subject to the
                       requirements of this part. As between the parties, allocation of
                       responsibility for complying with the obligations of this part may
                       be determined by lease or other contract.
COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 3
        Case: 1:20-cv-00088-SO Doc #: 1 Filed: 01/15/20 4 of 17. PageID #: 4




                       CFR §36.201(b)

       9. NEAL does not know the true names of Defendant, their business capacities,

their ownership connection to the property and business, nor their relative responsibilities in

causing the access violations herein complained of. NEAL is informed and believes that the

Defendant herein is a public accommodation, and is the agent, ostensible agent, master, servant,

employer, employee, representative, franchisor, franchisee, partner, and associate, or such

similar capacity, of each of the other Defendants, if any, and was at all times acting and

performing, or failing to act or perform, within the course and scope of his, her or its authority as

agent, ostensible agent, master, servant, employer, employee, representative, franchiser,

franchisee, partner, and associate, or such similar capacity, and with the authorization, consent,

permission or ratification of each of the other Defendants, if any, and is responsible in some

manner for the acts and omissions of the other Defendants in legally causing the violations and

damages complained of herein, and have approved or ratified each of the acts or omissions of

each other defendant, as herein described. NEAL may seek leave to amend when the true names,

capacities, connections, and responsibilities of Defendant are ascertained.

PRELIMINARY FACTUAL ALLEGATIONS:

       10. Defendant is the entity that is a public accommodation that owns, leases (or

leases to), or operates a parking deck, located at/near 229 St. Clair Ave., Cleveland, Ohio. The

parking deck and each of its facilities are places “of public accommodation” subject to the

requirements of the Americans with Disability Act of 1990 (​“TITLE III” AND “ADA”), 42.

U.S.C. §§ 12181 ​et seq. ​On information and belief, said facility has undergone “alterations,



COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 4
        Case: 1:20-cv-00088-SO Doc #: 1 Filed: 01/15/20 5 of 17. PageID #: 5




structural repairs and additions,” each of which has subjected the parking deck to handicapped

access requirements.

       11. NEAL is a person with a disability. NEAL is a “physically disabled

person,” as defined by all applicable United States laws. NEAL is paralyzed as a result of spina

bifida and requires the use of a wheelchair for mobility and to travel in public.

       12. At all times referred to herein and continuing to the present time, Defendant

advertised, publicized and held out its parking deck as being handicapped accessible and

handicapped usable.

       13. On or about September 30, 2019, NEAL was an invitee and guest at the subject

parking deck, arriving for purposes of parking.

       14. Upon his arrival, during his patronizing of the public accommodation, and upon his

exit of the facility, NEAL personally encountered architectural barriers which denied him the full

and equal access to the property.

       15. Therefore, at said time and place, NEAL, a person with a disability,

encountered the following inaccessible elements of the subject parking deck which constituted

architectural barriers and a denial of the proper and legally required access to a public

accommodation to persons with physical disabilities. By way of example and not as an

exhaustive inventory of Defendant’s violations, the following barriers to access were personally

encountered by NEAL:

               a. In regards to parking, there are approximately 441 parking stalls that could
                  be reasonably associated with this facility in the shared parking garage in
                  violation of 2010 ADAS Section: 208.2 and 1991 ADAS Section: 4.1.2(1).



COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 5
      Case: 1:20-cv-00088-SO Doc #: 1 Filed: 01/15/20 6 of 17. PageID #: 6




            b. In regards to parking, there are no van accessible parking stalls in violation
               of
               2010 ADAS Section: 208.2, 208.2.4.

            c. At P4, the access aisle is not a minimum 5 feet wide in violation of 2010
               ADAS Section: 502.3.1 and 1991 ADAS Section: 4.1.2(1).

            d. At P4, the striping and markings for the accessible parking stall's,
               loading/unloading access aisle are dilapidated and in need of repair and/or
               maintenance in violation of 2010 ADAS Section: 502.3.3.

            e. At P4, the cross slope (short dimension) of the access aisle exceeds 2% in
               violation of 2010 ADAS Section: 502.4 and 1991 ADAS Section: 4.6.3.

            f. At P4, the access aisle is not a minimum 8 feet to the centerline of the stripe in
               violation of 2010 ADAS Section: 502.2 Exception and 1991 ADAS Section:
               4.1.2(1).

            g. At P4, the parking sign is mounted too low in violation of 2010 ADAS Section:
               502.6.

            h. At P4, the building entrance is not located on an accessible route in violation
               of 2010 ADAS Section: 206.2.1 and 1991 ADAS Section: 4.1.2(1).

            i. At P4, the threshold is greater than 1/2 inch high in violation of 2010 ADAS
               Section: 404.2.5 and 1991 ADAS Section: 4.13.8.

            j. At P6, the access aisle is not a minimum 5 feet wide in violation of 2010
               ADAS Section: 502.3.1 and 1991 ADAS Section: 4.1.2(1).

            k. At P6, the striping and markings for the accessible parking stalls,
               loading/unloading access aisle are dilapidated and in need of repair and/or
               maintenance in violation of 2010 ADAS Section: 502.3.3.

            l. At P6, the access aisle is not a minimum 8 feet to the centerline of the stripe in
               violation of 2010 ADAS Section: 502.2 Exception and 1991 ADAS Section:
               4.1.2(1).


COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 6
      Case: 1:20-cv-00088-SO Doc #: 1 Filed: 01/15/20 7 of 17. PageID #: 7




            m. At P6, the parking sign is mounted too low in violation of 2010 ADAS Section:
               502.6.
            n. At P6, the striping and markings for the accessible parking stall,
               loading/unloading access aisle are dilapidated and in need of repair and/or
               maintenance in violation of 2010 ADAS Section: 502.3.3.

            o. At P6, the building entrance is not located on an accessible route in violation
               of 2010 ADAS Section: 206.2.1 and 1991 ADAS Section: 4.1.2(1).

            p. At P6, the threshold is greater than 1/2 inch high in violation of 2010 ADAS
               Section: 404.2.5 and 1991 ADAS Section: 4.13.8.

            q. At P6, the door is equipped with both a closer and a latch and the latch side
               clearance is obstructed in violation of 2010 ADAS Section: 404.2.4.3 and
               1991 ADAS Section: 4.13.6.

            r. At P6, the maneuvering space on the pull side of the door does not adequately
               extend beyond the latch side of the door in violation of 2010 ADAS Section:
               404.2.4.1 and 1991 ADAS Section: 4.13.6.

            s. At P7, the access aisle is missing at the accessible parking stall in violation of
               2010 ADAS Section: 502.2 and 1991 ADAS Section: 4.1.2(1).

            t. At P7, the access aisle is not a minimum 8 feet to the centerline of the stripe in
               violation of 2010 ADAS Section: 502.2 Exception and 1991 ADAS Section:
               4.1.2(1).

            u. At P7, the parking sign is mounted too low in violation of 2010 ADAS Section:
               502.6.

            v. At P7, the striping and markings for the accessible parking stall,
               loading/unloading access aisle are dilapidated and in need of repair and/or
               maintenance in violation of 2010 ADAS Section: 502.3.3.

            w. At P7, the accessible parking contains vertical clearances less than 98 inches
               blocked by the fire escape in violation of 2010 ADAS Section: 502.5 and 1991
               ADAS Section: 4.6.5.


COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 7
        Case: 1:20-cv-00088-SO Doc #: 1 Filed: 01/15/20 8 of 17. PageID #: 8




              x. At P7, the building entrance is not located on an accessible route in violation
                 of 2010 ADAS Section: 206.2.1 and 1991 ADAS Section: 4.1.2(1).
              y. At P7, the threshold is greater than 1/2 inch high in violation of 2010 ADAS
                 Section: 404.2.5 and 1991 ADAS Section: 4.13.8.

              z. At P7, the maneuvering clearance at the door is obstructed by the trash can in
                 violation of 2010 ADAS Section: 404.2.4.1 and 1991 ADAS Section: 4.13.6.

              aa. At P7, the threshold at Door #6 is greater than 1/2 inch high in violation of
                  2010 ADAS Section: 404.2.5 and 1991 ADAS Section: 4.13.8.

              bb. At the interior accessible route, the doormat is not secured in place at the
                  elevator in violation of 2010 ADAS Section: 302.2 and 1991 ADAS Section:
                  4.5.3.

              cc. At the interior accessible route, the floormats are not secured in place at the
                  shoe shine platform in violation of 2010 ADAS Section: 302.2 and 1991 ADAS
                  Section: 4.5.3.

              dd. At the interior accessible route, the floormats are not secured in place at the
                  entry vestibule in violation of 2010 ADAS Section: 302.2 and 1991 ADAS
                  Section: 4.5.3.

              ee. At the interior accessible route, the threshold at the street level entry is
                  greater than 1/2 inch high in violation of 2010 ADAS Section: 404.2.5 and
                  1991 ADAS Section: 4.13.8.

       16. The discriminatory violations described in ¶ 15 are not an exclusive list of the

Defendant’s violations. NEAL requires the inspection of the Defendant’s place of public

accommodation in order to photograph and measure all of the discriminatory acts violating the

Americans with Disability Act of 1990 (​“​title III” AND “ADA”), 42. U.S.C. §§ 12181 ​et seq.

       17. At all times stated herein, the existence of architectural barriers at Defendant’s

place of public accommodation evidenced “actual notice” of Defendant’s intent not to comply


COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 8
        Case: 1:20-cv-00088-SO Doc #: 1 Filed: 01/15/20 9 of 17. PageID #: 9




with the Americans with Disability Act of 1990 (​“​title III” and “ADA”), 42. U.S.C. §§ 12181 ​et

seq.​, either then, now or in the future.

        18. As a legal result of Defendant’s failure to act as a reasonable and prudent public

accommodation in identifying, removing or creating architectural barriers, policies, practices and

procedures that denied access to NEAL and other persons with disabilities, NEAL suffered

damages as alleged herein.

        19. As a further legal result of the actions and failure to act of Defendant, and as a

legal result of the failure to provide proper handicapped-accessible public facilities as set forth

herein, NEAL was denied his civil rights to full and equal access to public facilities. NEAL

suffered a loss of his civil rights and his rights as a person with physical disabilities to full and

equal access to public facilities, and further suffered from injury, shame, humiliation,

embarrassment, anger, chagrin, disappointment and worry, expectedly and naturally associated

with a person with physical disabilities being denied access, all to his damages as prayed

hereinafter in an amount within the jurisdiction of this court.

        20. NEAL is “physically handicapped,” “physically disabled,” or a “person with physical

disabilities” who was denied his rights to equal access to a public facility by Defendant.

Defendant maintained a public establishment without access for persons with physical

disabilities as stated herein, and continues as of the date of filing this complaint to deny equal

access to NEAL and other persons with physical disabilities in these and other ways.

        21. On information and belief, construction alterations carried out by Defendant have

triggered access requirements under Americans with Disability Act of 1990 (​“TITLE III” AND

“ADA”), 42. U.S.C. §§ 12181 ​et seq.

COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 9
       Case: 1:20-cv-00088-SO Doc #: 1 Filed: 01/15/20 10 of 17. PageID #: 10




        22. NEAL, as described herein below, seeks injunctive relief to require Defendant’s

parking deck to be made accessible to meet the requirements of the Americans with Disabilities

Act, so long as Defendant operates and/or leases the parking deck as a public facility.

        23. On information and belief, Defendant has been negligent in its affirmative duty

to identify the architectural barriers complained of herein and negligent in the removal of some

or all of said barriers.

        24. Because of Defendant’s violations, NEAL and other persons with physical

disabilities are unable to use public facilities such as those owned and operated by Defendant on

a “full and equal” basis unless such facility is in compliance with the provisions of the

Americans with Disabilities Act and other accessibility law as plead herein. NEAL seeks an

order from this court compelling Defendant to make its parking deck accessible to persons with

disabilities.

        25. NEAL is informed and believes and therefore alleges that Defendant caused the

subject property to be constructed, altered and maintained in such a manner that persons with

physical disabilities were denied full and equal access to, within and throughout said facility of

its parking deck and were denied full and equal use of said public facility. Further, on

information and belief, Defendant has continued to maintain and operate said facility in such

conditions up to the present time, despite actual and constructive notice to such Defendant that

the configuration of the establishment and/or its building(s) is in violation of the civil rights of

persons with physical disabilities, such as NEAL and the disability community. Such

construction, modification, ownership, operation, maintenance and practices of such public

facilities are in violation of law as stated in the Americans with Disability Act of 1990 (“TITLE

COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 10
       Case: 1:20-cv-00088-SO Doc #: 1 Filed: 01/15/20 11 of 17. PageID #: 11




III” AND “ADA”), 42. U.S.C. §§ 12181 ​et seq.

        26. On personal knowledge, information and belief, the basis of Defendant’s actual

and constructive notice that the physical configuration of the facilities including, but not limited

to, architectural barriers constituting the parking deck was in violation of the civil rights of

persons with physical disabilities, such as NEAL, includes, but is not limited to, communications

with invitees and guests, owners of other establishments and businesses, notices Defendant

obtained from governmental agencies upon modification, improvement, or substantial repair of

the subject premises and other properties owned by the Defendant, newspaper articles and trade

publications regarding the Americans with Disabilities Act and other access laws, public service

announcements, and other similar information. Defendant’s failure to make the establishment

accessible is further evidence of Defendant’s conscious disregard for the rights of NEAL and

other similarly situated persons with disabilities. The scope and means of the knowledge of

Defendant are within Defendant’s exclusive control and cannot be ascertained except through

discovery.

        27. NEAL will return to the subject parking deck to patronize its parking, if the deck is

made fully accessible to a disabled person in a wheelchair, and to also avail himself of the deck’s

services. Furthermore, NEAL intends to return to the parking deck as an ADA tester annually,

beginning in 2020, in order to ascertain whether Defendant removed the barriers to access which

are the subject of this litigation.

I.         FIRST CAUSE OF ACTION FOR DENIAL OF ACCESS BY A PUBLIC
        ACCOMMODATION IN VIOLATION OF THE AMERICANS WITH
        DISABILITIES ACT OF 1990 (42 U.S.C. §12101, ​et seq​.)

        28.     NEAL pleads and incorporate by reference, as if fully set forth again herein,

COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 11
       Case: 1:20-cv-00088-SO Doc #: 1 Filed: 01/15/20 12 of 17. PageID #: 12




the allegations contained in paragraphs 1 through 27 of this complaint.

       29.     Pursuant to law, in 1990, the United States Congress made findings per 42 U.S.C.

§12101 regarding persons with physical disabilities, finding that laws were needed to more fully

protect:

               some 43 million Americans with one or more physical or mental
               disabilities; [that] historically society has tended to isolate and
               segregate individuals with disabilities; [that] such forms of
               discrimination against individuals with disabilities continue to be a
               serious and pervasive social problem; [that] the nation’s proper
               goals regarding individuals with disabilities are to assure equality
               of opportunity, full participation, independent living and economic
               self-sufficiency for such individuals; [and that] the continuing
               existence of unfair and unnecessary discrimination and prejudice
               denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free
               society is justifiably famous.

       30.     Congress stated as its purpose in passing the Americans with Disabilities Act of

1990 (42 U.S.C. §12102):

               It is the purpose of this act (1) to provide a clear and
               comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities; (2) to provide
               clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; (3) to ensure
               that the Federal government plays a central role in enforcing the
               standards established in this act on behalf of individuals with
               disabilities; and (4) to invoke the sweep of Congressional
               authority, including the power to enforce the 14th Amendment and
               to regulate commerce, in order to address the major areas of
               discrimination faced day to day by people with disabilities.

       31.     As part of the Americans with Disabilities Act of 1990, (hereinafter the “ADA”),

Congress passed “Title III - Public Accommodations and Services Operated by Private Entities”

(Section 301 42 U.S.C. §12181, ​et seq​.). Among the public accommodations identified for



COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 12
       Case: 1:20-cv-00088-SO Doc #: 1 Filed: 01/15/20 13 of 17. PageID #: 13




purposes of this title was:

               (7) PUBLIC ACCOMMODATION - The following private
               entities are considered public accommodations for purposes of this
               title, if the operations of such entities affect commerce -

               ***

               (E)​ ​*** other sales or rental establishment;

               (F) *** other service establishment;

               (G) a terminal, depot, or other station used for specified public transportation.

               42 U.S.C. §12181(7)(E)(F)(G).

       32.     Pursuant to §302, 42 U.S.C. §12182, “No individual shall be discriminated

against on the basis of disability in the full and equal enjoyment of the goods, services, facilities,

privileges, advantages, or accommodations of any place of public accommodation by any person

who owns, leases, or leases to, or operates a place of public accommodation.”

       33.     The specific prohibitions against discrimination set forth in §302(b)(2)(a),

42 U.S.C. §12182(b)(2)(a) are:

               (i) the imposition or application of eligibility criteria
               that screen out or tend to screen out an individual with a disability
               or any class of individuals with disabilities from fully and equally
               enjoying any goods, services, facilities, privileges, advantages, or
               accommodations, unless such criteria can be shown to be
               necessary for the provision of the goods, services, facilities,
               privileges, advantages, or accommodations being offered;

               (ii) a failure to make reasonable modifications in
               policies, practices, or procedures, when such modifications are
               necessary to afford such goods, services, facilities, privileges,
               advantages or accommodations to individuals with disabilities,
               unless the entity can demonstrate that making such modifications
               would fundamentally alter the nature of such goods, services,
               facilities, privileges, advantages, or accommodations;

COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 13
       Case: 1:20-cv-00088-SO Doc #: 1 Filed: 01/15/20 14 of 17. PageID #: 14




                (iii) a failure to take such steps as may be necessary to
                ensure that no individual with a disability is excluded, denied
                services, segregated or otherwise treated differently than other
                individuals because of the absence of auxiliary aids and services,
                unless the entity can demonstrate that taking such steps would
                fundamentally alter the nature of the good, service, facility,
                privilege, advantage, or accommodation being offered or would
                result in an undue burden;

                (iv) a failure to remove architectural barriers, and
                communication barriers that are structural in nature, in existing
                facilities . . . where such removal is readily achievable; and

                (v) where an entity can demonstrate that the removal of
                a barrier under clause (iv) is not readily achievable, a failure to
                make such goods, services, facilities, privileges, advantages or
                accommodations available through alternative methods if such
                methods are readily achievable.

The acts of Defendant set forth herein were a violation of NEAL’s rights under the ADA, 42.

U.S.C. §§ 12181 ​et seq.

       34.      The removal of the barriers complained of by NEAL as hereinabove alleged

was at all times after January 26, 1992 “readily achievable” as to the subject parking deck

pursuant to 42 U.S.C. §12182 (b)(2)(A)(i)-(iv). On information and belief, if the removal of all

the barriers complained of herein together was not “readily achievable,” the removal of each

individual barrier complained of herein was “readily achievable.” On information and belief,

Defendant’s failure to remove said barriers was likewise due to discriminatory practices,

procedures and eligibility criteria, as defined by §302(b)(2)(a)(i)-(iii); 42 U.S.C. §12182

(b)(2)(A)(i).

       35.      Per §301(9), 42 U.S.C. §12181 (9), the term “readily achievable” means “easily

accomplishable and able to be carried out without much difficulty or expense.” The statute



COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 14
       Case: 1:20-cv-00088-SO Doc #: 1 Filed: 01/15/20 15 of 17. PageID #: 15




defines relative “expense” in part in relation to the total financial resources of the entities

involved. NEAL alleges that properly repairing, modifying, or altering each of the items that

plaintiff complains of herein were and are “readily achievable” by the Defendant under the

standards set forth under §301(9) of the Americans with Disabilities Act. Further, if it was not

“readily achievable” for Defendant to remove each of such barriers, Defendant has failed to

make the required services available through alternative methods which were readily achievable.

       36.     On information and belief, construction work on, and modifications of, the

subject parking deck occurred after the compliance date for the Americans with Disabilities Act,

January 26, 1992, independently triggering access requirements under Title III of the ADA.

       37.     Pursuant to the Americans with Disabilities Act of 1990, 42 U.S.C. §12188, ​et

seq​., §308, NEAL is entitled to the remedies and procedures set forth in §204(a) of the Civil

Rights Act of 1964, 42 U.S.C. 2000(a)-3(a), as plaintiff is being subjected to discrimination on

the basis of disability in violation of this title or have reasonable grounds for believing that

he is about to be subjected to discrimination in violation of §302. NEAL cannot return to or

make use of the public facilities complained of herein so long as the premises and Defendant’s

policies bar full and equal use by persons with physical disabilities.

       38.     Per §308(a)(1) (42 U.S.C. 12188), “Nothing in this section shall require a person

with a disability to engage in a futile gesture if such person has actual notice that a person or

organization covered by this title does not intend to comply with its provisions.” Pursuant to this

last section, NEAL has not returned to Defendant’s premises since on or about September 30,

2019, but on information and belief, alleges that Defendant has continued to violate the law and

deny the rights of plaintiff and of other persons with physical disabilities to access this public

COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 15
       Case: 1:20-cv-00088-SO Doc #: 1 Filed: 01/15/20 16 of 17. PageID #: 16




accommodation. Pursuant to §308(a)(2), “In cases of violations of §302(b)(2)(A)(iv) . . .

injunctive relief shall include an order to alter facilities to make such facilities readily accessible

to and usable by individuals with disabilities to the extent required by this title.”

        39.     NEAL seeks relief pursuant to remedies set forth in §204(a) of the Civil Rights

Act of 1964 (42 U.S.C. 2000(a)-3(a)), and pursuant to federal regulations adopted to implement

the Americans with Disabilities Act of 1990, including but not limited to an order granting

injunctive relief and attorneys’ fees. NEAL will seek attorneys’ fees conditioned upon being

deemed to be the prevailing party.

        Wherefore, plaintiff prays for relief as hereinafter stated.

PRAYER:

        Wherefore, NEAL prays that this court grant relief and damages as follows:

I.      PRAYER FOR FIRST CAUSE OF ACTION FOR DENIAL OF ACCESS BY A
        PUBLIC ACCOMMODATION IN VIOLATION OF THE AMERICANS WITH
        DISABILITIES ACT OF 1990 (42 U.S.C. §1 2101, et seq.)

        1.      For injunctive relief, compelling Defendant to make its parking deck, readily

accessible to and usable by individuals with disabilities; and to make reasonable modifications in

policies, practice, eligibility criteria and procedures so as to afford full access to the goods,

services, facilities, privileges, advantages and accommodations being offered.

        2.      For attorneys’ fees, litigation expenses and costs of suit, if NEAL is deemed

the prevailing party; and

        3.      For such other and further relief as the court may deem proper.


                                        Respectfully submitted,

                                        BLAKEMORE, MEEKER & BOWLER CO., L.P.A.
COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 16
     Case: 1:20-cv-00088-SO Doc #: 1 Filed: 01/15/20 17 of 17. PageID #: 17




                               /s/ ​COLIN G. MEEKER
                               COLIN G. MEEKER (Ohio Bar No. 0092980)
                               495 Franklin Lakes Dr.
                               Akron, Ohio 44319
                               Telephone: (330) 253-3337
                               Facsimile: (330) 253-4131
                               cgm@bmblaw.com
                               cg@bmblaw.com

                               Attorney for Plaintiff SPENCER NEAL




COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 17
